      Case 6:19-cv-00536-ADA-JCM Document 23 Filed 05/26/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 HELEN R. REYES
                                                    Case No. 6:19-cv-00536-ADA-JCM
       Plaintiff,
 v.                                                 Honorable Magistrate Judge Jeffrey C.
                                                    Manske
 FMS, INC.

      Defendant.


              AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff HELEN R.

REYES, and the Defendant, FMS, INC., through their respective counsel that the above-captioned

action is dismissed, with prejudice, against FMS, INC., pursuant to Federal Rule of Civil Procedure

41. Each party shall bear its own costs and attorney fees.

Dated: May 26, 2020                                    Respectfully Submitted,

HELEN R. REYES                                        FMS, INC.

/s/ Nathan C. Volheim                                 /s/ Charles R. Penot (with consent)
Nathan C. Volheim                                     Charles R. Penot
Counsel for Plaintiff                                 Counsel for Defendant
Sulaiman Law Group, LTD                               Sessions, Fishman, Nathan & Israel
2500 S. Highland Avenue, Suite 200                    900 Jackson Street, Suite 440
Lombard, Illinois 60148                               Dallas, Texas 75202
Phone: (630) 575-8181                                 Phone: (214) 741-3009
Fax :(630) 575-8188                                   Phone: (214) 741-3055
nvolheim@sulaimanlaw.com                              cpenot@sessions.legal




                                 CERTIFICATE OF SERVICE
      Case 6:19-cv-00536-ADA-JCM Document 23 Filed 05/26/20 Page 2 of 2




          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.



                                                              s/ Nathan C. Volheim_____
                                                              Nathan C. Volheim
